DETAILED ACTION

Election/Restrictions

Claim 1 is allowable. The restriction requirement between species II-VI, as set forth in the Office action mailed on 08/30/21 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 08/30/21 is partially withdrawn.  Claims 4, 9, 12, and 13, directed to species II-VI are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 14-20, directed to species II-VI are withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 14-20 are directed to species II-VI non-elected without traverse.  Accordingly, claims 14-20 have been cancelled.



Reasons for Allowance


The following is an examiner’s statement of reasons for allowance: Claim 1 recites the limitations wherein the plurality of retardation films comprises: a first retardation film disposed on the anti-reflection film; and a second retardation film disposed on the first retardation film wherein the anti-reflection film is disposed between the first retardation film and the display panel and the first retardation film is disposed between the second retardation film and the anti-reflection film, wherein each of the first and second plurality-of retardation films has an in-plane retardation of about 1000 nanometers to about 7000 nanometers. The closest prior art reference US 20150369981 (Takeda) discloses forming a plurality of retardation films at least one of which has an ultra-high retardation film. However applicant has pointed out that even though Takeda discloses that excellent viewability can be realized even in the case where a display screen is viewed through a polarized lens such as polarized sunglasses when a second retardation film 30 satisfying a certain relationship is arranged closer to the viewer side than the polarizer 10 is, it is respectfully submitted that the main function of the first retardation film 20 is related to the anti-reflection (see paragraph 0032 of Takeda — “The first retardation film 20... an excellent reflection hue can be achieved in the front direction of an organic EL pane”), which is different from the main function (converting linearly polarized light) of the second retardation film 30. Therefore, it is respectfully submitted that one having ordinary skill in the art would not be motivated to modify the retardation film 20 to an ultra-high-retardation film. The examiner has found these arguments to be persuasive. Claims 3-13 depend from this claim and are allowable for at least that reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        06/10/22